        Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 1 of 36



IN THE DISTRICT COURT OF THE UNITED STATES
FOR THE NORTHERN DISTRICT OF NEW YORK
________________________________________________________________

THE UNITED STATES OF AMERICA
                                             NOTICE OF MOTION
                                             Docket No.: 18-CR-358
                                             SUPERSEDING INDICTMENT
-vs-

LOGAN DECKER,
                      Defendant
________________________________________________________________

PLEASE TAKE NOTICE, that upon the affirmation of DAVID R. MORABITO, attorney

for the above-named defendant, and upon the Indictment and all prior papers and

proceedings had herein, the defendant will move this Court for relief pursuant to the

following motions:

                                                                 Page

MOTION FOR DISCOVERY AND INSPECTION UNDER
RULES 12 AND 16 OF THE FEDERAL RULES OF
CRIMINAL PROCEDURE..............................                 5

MOTION FOR REQUEST FOR BILL OF PARTICULARS
PURSUANT TO RULE 7 (f) OF THE FEDERAL RULES
OF CRIMINAL PROCEDURE.........................                   9

MOTION FOR DISCLOSURE OF BRADY MATERIAL......                     12

MOTION FOR DISCLOSURE OF WITNESSES
STATEMENTS AND PRODUCTION OF JENCKS
ACT MATERIALS................................                    17

DISCLOSURE OF EVIDENCE PURSUANT TO FEDERAL
RULES OF EVIDENCE §§ 404 (b), 608 and 609....                    20

MOTION FOR PRESERVATION OF ROUGH NOTES AND
REQUEST FOR IN-CAMERA REVIEW.................                    22

MOTION FOR DISCLOSURE OF INFORMANT
INFORMATION..................................                    23



                                         1
        Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 2 of 36




MOTION FOR SEVERANCE OF DEFENDANTS...........               25

MOTION TO JOIN IN MOTIONS MADE BY OTHER
COUNSEL......................................              27

MOTION TO SUPPRESS STATEMENTS TAKEN IN
VIOLATION OF DEFENDANT'S FIFTH AND SIXTH
AMENDMENT RIGHTS.......................................    27

MOTION FOR AUDIBILITY HEARING................              29

MOTION TO SUPPRESS IDENTIFICATION............              29

IN CAMERA REVIEW OF PRE-SENTENCE REPORT
OF GOVERNMENT WITNESSES......................              30

MOTION TO SUPPRESS EVIDENCE OF SEARCHES OF
ELECTRONIC DEVICES........................                 30

MOTION TO SUPPRESS ARREST AS NO PROBABLE
CAUSE........................................              33

MOTION TO RESERVE RIGHT TO BRING FURTHER
MOTIONS......................................              34




                                             2
        Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 3 of 36




Dated: March 26, 2019



Yours, etc.

 /S/ David R. Morabito, Esq.
________________________
DAVID R. MORABITO, ESQ.
Attorney for the Defendant
117 West Commercial Street
East Rochester, NY 14445-0187
(585) 586-5770



TO: Clerk, United States District Court
     Northern District of New York
     100 South Clinton Street
     Syracuse, NY 13261

ATTN: Lisa M. Fletcher, Esq.
     United States Assistant Attorney
     100 South Clinton Street
     Syracuse, NY 13261




                                          3
        Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 4 of 36




IN THE DISTRICT COURT OF THE UNITED STATES
FOR THE NORTHERN DISTRICT OF NEW YORK
________________________________________________________________

THE UNITED STATES OF AMERICA

                                                AFFIDAVIT
               -vs-                             DOCKET NO.: 18-CR-358
                                                SUPERSEDING INDICTMENT


LOGAN DECKER,
                      Defendant.
________________________________________________________________

      DAVID R. MORABITO, ESQ., under penalties of perjury pursuant to 28 U.S.C. §

1746 states as follows:

1.    I am an attorney licensed to practice in the State of New York and the United

States District Court for the Northern District of New York, I represent the defendant in

the above-captioned matter, and I make the factual allegations contained herein in

support of the relief sought in the annexed Notice of Motion.

2.    Defendant LOGAN DECKER is charged by the above-numbered indictment with

one (1) count of Conspiracy to Sexually Exploit a Child in violation of Title 18 U.S.C.

§§2251(a) and (e) and Sexual Exploitation of a Child (6 counts) in violation of Title 18

U.S.C. §§2251(a). Defendant has been arraigned and entered a plea of Not Guilty to

said charge.

3.    The sources of the information set forth in this affidavit and the grounds for my

belief are conversations between myself and the defendant, examination of the various

papers filed in connection with this proceeding, examination of the voluntary discovery

previously provided by the government, and my independent investigation of the facts




                                            4
        Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 5 of 36



giving rise to the above-mentioned charges.        It is respectfully requested that the

defendant have a right to file further motions if it is necessary to review any additional

legal issues.


                DISCOVERY & INSPECTION UNDER RULES 12 AND 16
                OF THE FEDERAL RULES OF CRIMINAL PROCEDURE


1.     The defendant has received discovery when the government provided voluntary

discovery to defendant. However, defendant is requesting the below stated of said

records, documents and reports if they exist and have not been turned over through

voluntary discovery.



Rule 16(a)(1)(A):      Statements of defendant

2.     Rule 16(a)(1)(A) of the Federal Rules of Criminal Procedure requires the

government to disclose and make available for inspection:

a. any relevant written or recorded statements of the defendant within the possession,
custody, or control of the government, the existence of which is known, or by the
exercise of due diligence may become known, to the attorney for the government;

b. that portion of any written record containing the substance of any relevant oral
statement made by the defendant whether before or after arrest in response to
interrogation by any person then known to the defendant to be a government agent;

c. the recorded testimony of the defendant before a grand jury relating to the charged
offense;

d. the substance of any other relevant oral statement made by the defendant before or
after arrest in response to interrogation by any person then known to the defendant to
be a government agent if the government intends to use that statement at trial.


The government has supplied defendant with a previous statement(s) made. However,

deponent has been advised that there may be other statements made to law



                                            5
        Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 6 of 36



enforcement that are not incorporated in the nine (9)page statement pursuant to an

interrogation conducted on September 2, 2018 by the City of Sioux Falls Police

Department.

3.    “Relevance within the meaning of this provision is to be interpreted broadly in

deference to the policy judgment that ‘disclosure, rather than suppression, of relevant

materials ordinarily promotes the proper administration of justice.’” United States v.

Stevens, 985 F.2d 1175, 1180 (2d Cir. 1993). Items are within the possession, custody,

or control of the government, the existence of which is known, or by the exercise of due

diligence may become known, to the attorney for the government even if they are

presently being held by state investigative agencies. United States v. Avellino, 136 F.3d

249 (2d Cir. 1998); United States v. Payne, 63 F.3d 1200 (2d Cir. 1995); Tate v. Wood,

963 F.2d 20 (2d Cir. 1992). All law enforcement reports pertinent to this indictment and

the investigation leading thereto, including documents maintained by joint task forces

and state or local police agencies are also discoverable. See United States v. Diggs,

801 F. Supp. 441 (D. Kan. 1992); United States v. Mitchell, 613 F.2d 779 (10th Cir.

1980). Even items originally obtained from a private citizen are discoverable. United

States v. Sherwood, 527 F. Supp. 1001 (W.D.N.Y. 1981)



Rule 16(a)(1)(B):   Defendant’s Prior Record

4.    The government is required to furnish the defendant with a copy of his prior

criminal record.    At this time, the defendant is respectfully requesting that the

Government forward a copy of Defendant’s record.




                                           6
         Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 7 of 36



Rule 16(a)(1)(c):     Documents and Tangible Objects

5.      The government is to permit the defendant to inspect and copy books, papers,

documents, photographs, tangible objects and place which are within its possession,

custody or control which:

     A. are material to the preparation of the defense; or

     B. are intended for use by the government as evidence in chief at the trial; or

     C. where obtained from or belonged to the defendant.


If these records exist, it is respectfully requested that the government provide the

defense with all of the hereinstated discovery.



The evidence is material to the preparation of the defense

6.      Evidence that the government does not intend to use in its case in chief is

material if it could be used to counter the government's case or to bolster a defense.

Information not meeting either of those criteria is not to be deemed immaterial within the

meaning of the Rule merely because the government may be able to use it to rebut a

defense position. United States v. Stevens, 985 F.2d 1175, 1180 (2d Cir.1993).



7.      Proof of materiality is not a heavy burden. Evidence is material if there is a

strong indication that it will play an important role in uncovering admissible evidence,

aiding witness preparation, corroborating testimony or assisting impeachment or

rebuttal. United States v. Lloyd, 992 F.2d 348, reh’g denied, 71 F.3d 408 (D.C. Cir.

1993); United States v. Secord, 726 F. Supp. 845 (D.D.C. 1989).




                                              7
        Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 8 of 36



8.     This information would be material to the preparation of the defense.



The evidence is likely to be used by the government as evidence in chief at the
trial


9.     If it appears that any potential evidence     will be used by the government as

evidence in chief at the trial,   Rule 16 directs that the defense be provided with such

information. Moreover, it is necessary to afford the defense an opportunity to examine it

to determine if it is subject to a motion to suppress evidence under Rule 12(b)(3) and (d)

of the Federal Rules of Criminal Procedure,

Notice by the Government of the Intention to Use Evidence.

10.    This burden cannot be satisfied by merely advising the defense that it “may rely”

on certain documents. United States v. Poindexter, 727 F. Supp. 1470 (D.D.C. 1989).



The evidence was obtained from or belonged to the defendant

11.    If any evidence was obtained from or belonged to the defendant, it should be

subject to discovery.

Rule 16(a)(1)(D):    Reports of Examinations and Tests

12.    The government must permit the defendant to inspect and copy any results or

reports of physical or mental examinations and scientific tests or experiments which are

within the possession, custody or control of the government, the existence of which is

known, or by the exercise of due diligence may become known, to the attorney for the

government, and which is:


       a.     material to the preparation of the defense; or



                                              8
         Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 9 of 36




       b.      intended for use by the government as evidence in chief at the trial.


       It is requested under Rule 12(d) of the Federal Rules of Criminal Procedure,

Notice by the Government of the Intention to Use Evidence, that the defense be

immediately provided with such information in order to afford it an opportunity to move

to address suppression issues if they exist.



Rule 16(a)(1)(E):      Expert witnesses

13.    The government must disclose a written summary of testimony that it intends to

use under Rules 702, 703 or 705 of the Federal Rules of Evidence during its case-in-

chief at trial including:

a.     the witnesses’ opinions;

b.     the basis for those opinions;

c.     the reasons for those opinions;

d.     the underlying data and predicate materials which substantiate the reliability of
any testing processes (United States v. Yee, 129 F.R.D. 629 (N.D. Oh. 1990); and

e.     the witnesses’ qualifications to give such testimony.

14. If said records exist, defendant is requesting the government to provide the defense

with the hereinstated.




                                               9
       Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 10 of 36




                REQUEST FOR BILL OF PARTICULARS PURSUANT
                   TO RULE 7(f) OF THE FEDERAL RULES OF
                          CRIMINAL PROCEDURE


1.    The defendant requests an order pursuant to Rule 7(f) of the Federal Rules of

Criminal Procedure requiring the government to provide a written bill of particulars as

requested herein.

2.     The requested bill of particulars is necessary to enable the defendant: (1) to

prepare for trial; (2) to prevent unfair surprise at the time of trial; (3) to preclude

successive prosecutions; and (4) to determine whether certain defenses are available.

United States v. G.A.F. Corporation, 928 F.2d 1253 (2d Cir. 1991); United States v.

Davidoff, 845 F.2d 1151 (2d Cir. 1988); United States v. Bortnovsky, 820 F.2d 572 (2d

Cir. 1987); United States v. Biaggi, 675 F. Supp. 790 (S.D.N.Y. 1987).

3.    The defendant, Logan Decker, seeks the following particularization as to the

Count charged against the defendant:

a.    The names of all persons whom the government will claim at trial were co-
      conspirators, including unindicted co-conspirators, and whether they are in
      federal custody or protective custody;

b.    Whether or not any individual present during the commission of the alleged overt
      acts was acting for the government, and the names, or names then used or
      similar identification, or any such person;

c.    The names, to the extent known, of any persons present when the overt and
      substantive acts allegedly took place;

d.    The date, to the extent known, when the conspiracy was alleged to have opened,
      the dates, to the extent known, when each defendant joined the conspiracy, and
      the date on which the conspiracy ended, including the dates when each
      defendant left the conspiracy, if different than the alleged ending date. See
      United States v. Feola, 651 F. Supp. 1068, 1134 (S.D.N.Y. 1987), aff’d, 875 F.2d
      857 (2d Cir.), cert. denied, 493 U.S. 834 (1989);



                                           10
       Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 11 of 36




e.    Whether the contraband was distributed and possessed by each defendant
      during the course of the alleged conspiracy to the extent that this information will
      be presented by the government at trial;

f.    Identification of individuals described as “others” in the Indictment who are known
      to the government but not identified in the Indictment;


g.    The substance of the conduct attributable to the defendant with respect to the
      above charge.

h.    The name and addresses of all prosecution witnesses.

i.    Whether the arrest of the defendant was pursuant to a warrant, and if so, then
      particularize the contents of said warrant.

j.    An itemized description of any property taken from the defendant or an
      accomplice during the investigation of the alleged offense, the person or place
      from which taken, the person effecting such seizure, the dates of such seizure(s),
      and whether such seizure(s) was pursuant to a warrant.

k.    A description of any and all instrumentalities allegedly used by the defendant or
      an accomplice during the commission of the offense charged and the exact
      current location of said items.

l.    The theory of prosecution upon which the offense charged is based.


4.    This Court has “very broad discretion” to direct the government to provide a bill of

particulars, including the names and addresses of potential witnesses and when and

where they heard incriminating statements, when the information is necessary or useful

in preparing a defense. Will v. United States, 389 U.S. 90 (1967).

5.    The fact that the indictment is valid is no defense to a Bill of Particulars, thus the

underlying purpose of Rule 7(f) is not to cure defects in the government pleadings, but

rather to “furnish the defendant further information respecting the charge stated in the

indictment when necessary to the preparation to the defendant’s defense, and to avoid

prejudicial surprise at trial.” United States vs Haskin, 345 F2nd 111(6th Cir. 1965);



                                            11
       Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 12 of 36



Pipkins vs United States, 243 F2nd 491 (5th Cir. 1957); United States vs Beardon, 423

F2nd 805 (5th Cir. 1970) and where the information sought is necessary to the

preparation of a defense or to prevent surprise, then the “accused is entitled to this as of

right” regardless of whether such disclosure would be privileged or otherwise.

                                   BRADY MATERIAL

1.     The defendant moves for an order, pursuant to Brady and its progeny,

compelling the government to disclose all potentially favorable evidence having a

reasonable probability to affect the outcome of the proceedings. It is further requested

that this Court direct the government to disclose such information immediately.

Legal Principles

2.     The requests made hereafter are discoverable under the Brady doctrine whether

the information sought is exculpatory (i.e., goes to guilt or innocence) or simply useful

for impeachment (i.e., has the potential to alter the jury’s assessment of the credibility of

a significant prosecution witness).       As such, there is no difference between

exculpatory and impeachment evidence for Brady purposes. Kyles v. Whitley, 514

U.S. 419, 433 (1995); citing United States v. Bagley, 473 U.S. 667, 676 (1985); see

also, United States v. Avellino, 136 F.3d 240, 255 (2d Cir. 1998).

3.     “Favorable evidence is material and constitutional error results from its

suppression by the government, if there is a reasonable probability that, had the

evidence been disclosed to the defense the result of the proceeding would have

been different.” Kyles v. Whitley, 514 U.S. at 433-34. Stated differently, evidence is

favorable if “it could reasonably be taken to put the whole case in such a different light

as to undermine confidence in the verdict.” Id. As such, the withholding of information,




                                             12
       Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 13 of 36



the cumulative effect of which is favorable, violates the Brady principle. Id.     Notably,

the Supreme Court has also held that the test is not whether there would be enough to

convict despite the disclosed evidence. Bagley, 473 U.S. at 682.

4.     Evidence is also discoverable if it affects the punishment in the case. Brady,

supra. The defendant seeks immediate disclosure of any exculpatory information which

the government has, or can be obtained from police agencies investigating the

defendant, which tends to support the defendant’s argument of innocence.

5.     Furthermore, “. . . the individual prosecutor has a duty to learn of any favorable

evidence known to the others acting on the government’s behalf in the case, including

the police . But whether the prosecutor succeeds or fails in meeting this obligation, . . .

the prosecution’s responsibility for failing to disclose known, favorable evidence rising to

a material level of importance is inescapable.” Kyles, 514 U.S. at 437. Concomitantly,

doubtful questions should be resolved in favor of the accused. Id.

6.     The prosecutor is presumed to have knowledge of all information gathered in

connection with her office’s investigation of the case. The duty exists even if it places a

burden on large offices to insure communication of all relevant information on each case

to every lawyer who deals with it. Giglio v. United States, 405 U.S. 150, 154 (1972).

7.     Regardless of a specific request, if there is a reasonable probability that the

result may be different, it should be produced. Bagley, 473 U.S. at 682-83.             The

more specific the request for certain evidence, the more reasonable it is for the defense

to assume from the non-disclosure that the evidence does not exist, and to make

pretrial and trial decisions based on this assumption. Id.




                                            13
        Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 14 of 36



Discovery Requests

8.     The defendant requests production and disclosure of all materials potentially

favorable to him, under the Brady doctrine, including, but not limited to, the following:

a.    Evidence which is exculpatory in nature, including but not limited to information,
documents, materials or any other evidence which is even only arguably potentially
favorable to the defendant (see United States v. Arnold, 117 F.3d 1308 (11th Cir. 1997);
United States v. Mitchell, 613 F.2d 779 (10th Cir. 1980); United States v. Diggs, 801 F.
Supp. 441 (D. Kan. 1992));

b.     Evidence that a government witness has been told that he will be prosecuted if
he does not implicate the defendant (see United States v. Scheer, 168 F.3d 445 (11th
Cir. 1999)) or a defense witness has been told that he will be prosecuted if he testifies
or otherwise assists the defendant (see United States v. Golding, 168 F.3d 700 (4th Cir.
1999));

c.     Any and all statements made by any witnesses who have been interviewed by an
agent of the government in connection with the subject matter of this case, regardless of
whether such statement has been signed or otherwise adopted or approved by said
witness, or any other evidence tending to undermine the credibility of any informant or
other witness on which information the government relied in investigating the defendant,
irrespective of whether that informant or witness will testify at trial (Kyles v. Whitley, 514
U.S. 419 (1995); United States v. Scotti; 47 F.3d 1237 (2d Cir. 1995));

d.    Any other evidence which may be used to impeach the credibility of a
government witness, including but not limited to:

i.     plea agreements, promises of immunity, leniency, financial assistance or other
forms of assistance to any witness (see United States v. Bagley, 473 U.S. 667 (1985);
Giglio v. United States, 405 U.S. 150 (1972); United States v. Taylor, 707 F. Supp. 696,
703 (S.D.N.Y. 1989); United States v. Biaggi, 675 F. Supp. 790, 812 (S.D.N.Y. 1987));

ii.    prior criminal record(s) or other acts of misconduct of any witness (see United
States v. DiLorenzo, 1995 W.L. 169003, *6 (S.D.N.Y. 1995); United States v. Marshak,
364 F. Supp. 1005, 1007 (S.D.N.Y. 1973));

iii.   evidence tending to show that any government witness has previously
committed perjury (see United States v. Vozzella, 124 F.3d 389 (2d Cir. 1997));

iv.     prior inconsistent statements of any government witness (see United States v.
Strother, 49 F.3d 869 (2d Cir. 1995); United States v. Peters, 732 F.2d 1004 (1st Cir.
1984));




                                             14
       Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 15 of 36



v.    confidential files of any government informant(s), insofar as said files contain
impeachment material;

vi.    “rap” sheets of any government witness, including the criminal records of
informant(s);

vii.    prior testimony of any government witness which contains inconsistent
statements or evidence of a witness’s prior bad acts (Kyles v. Whitley, 514 U.S. 419
(1995));

viii.    materials relating to the character of any government witness, including all law
enforcement memoranda, reports, documents, etc., critical of the witness or her
credibility (see United States v. Bernal-Obeso, 989 F.2d 331 (9th Cir. 1993); United
States v. Brumel-Alvarez, 991 F.2d 1452 (9th Cir. 1992));

ix.     evidence that any government witness has a history of drug or alcohol abuse
(see Taylor, 707 F. Supp. at 703; United States v. Boyd, 55 F.3d 239 (7th Cir. 1995)),
including the results of drug tests conducted during the period of time the
witness/informant was working for the government;

x.     evidence that a government witness engaged in threats in the course of the
investigation (see United States v. O’Connor, 64 F.3d 355 (8th Cir.), cert. denied, 116 S.
Ct. 1581 (1996));

xi.    evidence that any government witness has a history of psychiatric treatment;

xii.  federal, state or local pre-sentence reports done in connection with any
governmental witness (see United States v. Moore, 949 F.2d 68, 72 (2d Cir. 1991));

xiii. the parole, probation and/or supervised release status of any government witness;

xiv.     any promises to a government witness regarding tax or administrative liability,
or help in forfeiture proceedings;

xv.   money or any other award, including living expenses, medical expenses or
transportation expenses, provided to any government witness;

xvi.   involvement/participation in any witness protection program;

xvii.threats or other information provided to any informant(s) or witness(es) regarding
the implications of a failure to testify; (see United States v. Scheer, 168 F.3d 445 (11th
Cir. 1999));

xvii. tax returns of any government witness which indicate that the witness has failed
to comply with tax laws (see United States v. Lloyd, 992 F.2d 348 (D.C. Cir. 1993);
United States v. Covello, 410 F.2d 536 (2d Cir. 1969));



                                           15
       Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 16 of 36




xviii. reports of polygraph tests, including oral as well as written reports of examiners,
and all charts examined in connection therewith (see United States v. Greichunous, 572
F. Supp 220 (N.D. Ill. 1983));

xix.   evidence that a government witness was the target of any criminal or civil
investigation;

xx.     “El Rukn”-type benefits, such as free telephone service, contact and conjugal
visits, alcohol, clothing, declination of prosecution for drug use, etc.; and

xxi.   all other material which tends to impeach any government witness (see United
States v. Bagley, 473 U.S. 667 (1985); Giglio v. United States, 405 U.S. 150 (1972)).

e.     favorable evidence, which, when taken as a whole, could reasonably put the
case in a different light by looking at the cumulative effect, rather than item by item.
(Kyles v. Whitley, 514 U.S. 419 (1995));

f.     Any other evidence tending to be favorable to the defense which may result in a
different outcome of these proceedings, regardless of any specific request made herein.
(see United States v. Bagley, 473 U.S. 667).

Timing of the Disclosures

9.    These duties impose on the government an obligation to make such disclosures

not only to aid the accused in his preparation for trial, but also to his determination of

whether or not to plead guilty. As stated by the Second Circuit in United States v.

Avellino, citing Tate v. Wood, 963 F.2d 20 (2d Cir. 1992):


“The government’s obligation to make such disclosures is pertinent not only to an accused’s
preparation for trial, but also to his determination of whether or not to plead guilty. The defendant
is entitled to make that decision with full awareness of favorable material evidence known to the
government.” 136 F.3d at 255.


10.   As such, this information should be disclosed immediately as well as all favorable

evidence discovered hereafter.




                                           16
       Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 17 of 36



Ongoing Duty to Disclose

11.    Although “[there is no established procedure for the due process disclosure required

by Brady[,] [t]he information should be given to the defense as it becomes known to the

government . . . .” Kyles, 514 U.S. at 440.

12.    Moreover, due process requires that the defense be given this material in advance of

trial so that investigatory leads may be pursued in sufficient time to permit a full preparation

of the defendant’s case. Arizona v. Young blood, 488 U.S. 51 (1988); United States v.

Bejaia, 904 F.2d 137, 140-141 (2d Cir. 1990); United States v. Agajanian, 852 F.2d 56 (2d

Cir. 1988); United States ex rel. Lucas v. Regan, 503 F.2d 1, 3 n.1 (2d Cir. 1974), cert.

denied, 420 U.S. 939 (1975); Grant v. Alldredge, 498 F.2d 376 (2d Cir. 1974); United States

v. Cobb, 271 F. Supp. 159, 163 (S.D.N.Y. 1967).



Reservation of Rights

13.    Counsel specifically reserves the right to make additional requests for the

material covered above at the time this motion is argued, or at such other time as the

existence of such materials shall become known to counsel for the defendant, and it is

respectfully requested that the prosecution be admonished that its duty under

Brady/Giglio is a continuing one.



                                  DISCLOSURE OF
                              WITNESSES’ STATEMENTS


1.     The defendant moves for disclosure of witnesses’ statements pursuant to 18

U.S.C. Section 3500 (“Jencks Act”) and Rule 26.2 of the Federal Rules of Criminal




                                              17
       Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 18 of 36



Procedure, the defendant is entitled to each witness statement after the witness has

completed his or her testimony on direct examination. It is respectfully requested by

defendant to obtain “JENCKS” material at least one ( 1) month in advance of trial.



2.    The Second Circuit has interpreted this statute to include a substantially verbatim

statement of a witnesses’ words as recorded by a government agent if they could fairly

be deemed to reflect fully and without distortion what had been said to a government

agent. United States v. Scotti, 47 F.3d 1237, 1249 (2d Cir. 1995).



3.    The Supreme Court has made it clear that there is no difference between

impeachment and exculpatory evidence under the Brady rule. United States v. Bagley,

473 U.S. 667 (1985). 1 As such, any requests made herein which also fall under Brady

and its progeny shall be a request for their immediate disclosure.

4.    Pursuant to Rule 26.2 of the Rules of Criminal Procedure, the Jencks Act is

applicable to pre-trial suppression hearings, sentencing hearings, revocation or

modification of supervised release and probation hearings, detention hearings and

preliminary examinations and grand jury.

5.    The defendant moves for an order requiring production of Jencks Act materials,

namely all statements and reports in the possession of the United States which were

made by government witnesses or prospective government witnesses and which relate

to the subject matter about which those witnesses may testify, as per the Jencks Act, 18

U.S.C. § 3500, and Rule 26.2, Federal Rules of Criminal Procedure.




                                           18
       Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 19 of 36



A.    The term “statements” shall include:

i.    any written statement made by a witness and signed or otherwise adopted or
approved by him;

ii.   stenographic, mechanical, electronic or other recording, or transcriptions thereof,
which are a substantially verbatim recital of an oral statement made by a witness and
recorded contemporaneously with the making of such oral statement;

iii.   a statement, however taken or recorded, or a transcription thereof, if any, made
by a witness to a grand jury;

iv.   statements which fairly and fully reflect, without distortion, made to a government
agent by a witness, United States v. Scotti,47 F.3d 1237 (2d Cir. 1995);

v.     Any and all rough notes of witness interview(s) taken or obtained in any
investigation of the defendant including federal, state, local, and other investigations
whether or not the contents thereof have been incorporated in official records;

vi.    Any notes and memoranda made by government counsel during the interview of
any witness(es) intended to be called by the government in their direct case, Goldberg
v. United States, 425 U.S. 94, 101-108 (1976); and

vii.  All surveillance reports made or adopted by a witness. United States v. Petito,
671 F.2d 68, 71 (2d Cir. 1981).



Timing of Disclosure

6.    In addition to avoiding unnecessary delays, sufficient pre-trial delivery of Jencks

material in addition to avoiding delays also insures that the defendant’s fundamental

right to a fair trial and due process rights are safeguarded. As stated herein, defendant

requests at least one (1) month in advance of trial for a receipt of ‘JENCKS” material.

7.    Therefore, the defendant seeks production of the statements prior to trial for the

purposes of judicial economy, to expedite discovery and the trial of this case, and to

avoid potential problems on the issue of whether all material has been tendered

pursuant to Brady v. Maryland, 373 U.S. 83 (1963) and its progeny. Although a District




                                             19
       Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 20 of 36



Court may not ordinarily compel disclosure of Jencks material prior to the conclusion of

a witness’ direct examination, early disclosure of Jencks material obviates trial

interruptions and permits defense counsel to study the disclosures. See United States

v. Campagnuolo, 592 F.2d 852, 858 n.3 (5th Cir. 1979).

8.     Courts have on a case-by-case basis, invoked their discretion to require

production of Jencks Act statements in advance of the trial so that unnecessary delays

will not take place during the course of the trial. See United States v. Percevault, 490

F.2d 126, 132 (2d Cir. 1974); United States v. Feola, 651 F. Supp. 1068, 1139-40

(S.D.N.Y. 1987).

9.     In conjunction with the defendant’s request for early disclosure of Jencks Act

material, the defense also requests that the government provide a list of the witnesses it

intends to call at trial. In United States v. Avellino, 136 F.3d 249 (2d Cir. 1998), the

Second Circuit held that evidence whose function is impeachment is material if the

witness in question supplied the only evidence linking the defendant to the crime or

where the witness’ testimony was crucial to an essential element of the crime. See

also, United States v. Cannone, 528 F.2d 296, 300 (2d Cir. 1975)

10.    Moreover, there is no evidence of any danger of subordination of perjury or

intimidation of witnesses.

11.    Accordingly, it is respectfully requested that the government be required to

provide defendant with a list of anticipated witnesses and to update the list periodically

as necessary.




                                           20
       Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 21 of 36




                    MOTION FOR DISCLOSURE OF EVIDENCE
                  PURSUANT TO FEDERAL RULES OF EVIDENCE
                             404(b), 608 AND 609


Federal Rule of Evidence 404(b)

1.    Pursuant to Federal Rules of Criminal Procedure 12(b)(4), (d)(1) and (2) and

Federal Rules of Evidence 104(a) and 404(b), the defendant respectfully requests that

the government notify the defendant of any evidence that the government contends

would be admissible under Fed. R. Evid. 404(b).

2.     In order to permit the defendant the opportunity to file appropriate motions prior

to trial, he requests that he be fully apprized of “evidence of other crimes, wrongs, or

acts” or transactions involving the defendant which are outside the scope of the

indictment and which the government will seek to introduce to demonstrate “motive, or

absence of mistake or accident.” Fed. R. Evid. 404(b).

3.    The defense should be put on notice of the exact nature of this evidence, the

witnesses pertaining thereto, the documents in support thereof, and the theory upon

which the government asserts that admissibility rests. By so notifying the defense in

advance of trial, the defendant can file appropriate motion(s) in limine prior to trial and

afford the Court the occasion to make pretrial determinations regarding the admissibility

of any potential Rule 404(b) evidence proffered by the prosecution.

4.    The pretrial determination of this evidentiary question will serve the smooth

operation of the trial, eliminate possible extraneous objections and assist both the

government and defense counsel in the presentation of evidence.




                                            21
        Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 22 of 36



Federal Rule of Evidence 608

5.     The defendant also requests, pursuant to Rules 608 and 609, pre-trial disclosure

of any and all evidence the government intends to use to impeach the defendant’s

credibility if he should choose to testify. In the event the government intends to use

such evidence, the defendant requests a pretrial hearing to determine the admissibility

of such evidence.

6.     Rule 608(b) allows use of specific instances of misconduct against a witness. In

the event the government intends to use specific instances of misconduct against the

defendant if he testifies, it is requested that such instances be disclosed prior to trial.

7.     Due process also requires that such material be provided to the defense prior to

trial to aid the defendant in deciding whether to proceed to trial or accept a plea. The

Second Circuit has suggested that this information should be produced at this stage in

the proceedings. See United States v. Avellino, 136 F.3d 249 (2d Cir. 1998).

Federal Rule of Evidence 609

8.     Rule 609 of the Federal Rules of Evidence allows for use of certain prior

convictions to impeach the credibility of the defendant, should he testify at trial. The

defense requests notice of any intent to use such information.


                         PRESERVATION OF ROUGH NOTES
                       AND REQUEST FOR IN CAMERA REVIEW


1.     Defendant moves for an order of this Court requiring all government agents and

officers who participated in the investigation of the defendant to retain and preserve all

rough notes taken as part of their investigation, whether or not the contents of the notes

are incorporated in official records. This motion is made so that the trial court can



                                              22
        Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 23 of 36



determine whether disclosure of the notes is required under Brady, Agurs, Giglio, the

Jencks Act (18 U.S.C. § 3500), Rule 26.2 of the Federal Rules of Criminal Procedure,

and/or the Fifth and Sixth Amendments of the United States Constitution.

2.     This motion puts the government and its agents on notice that, from this point on,

any and all rough notes referred to above should be preserved. Any destruction of

notes after this request for preservation cannot be claimed to have been made in good

faith. See United States v. Koskerides, 877 F.2d 1129 (2d Cir. 1989); United States v.

Elusma, 849 F.2d 76 (2d Cir. 1988); United States v. Sanchez, 635 F.2d 47 (2d Cir.

1980); United States v. Bufalino, 576 F.2d 446 (2d Cir. 1978).



                    DISCLOSURE OF INFORMANT INFORMATION

1.     The defendant moves for disclosure of the name(s), address and criminal record

of all informant(s) utilized by the government in its investigation of this case. Pursuant to

review of reports, an informant notified law enforcement of the alleged criminal conduct.

2.     In Roviaro v. United States, 353 U.S. 53 (1957), the Supreme Court held that a

government informant’s identity must be revealed where the defendant has

demonstrated that disclosure is necessary to insure the defendant’s right to a fair trial.

Where the “disclosure of an informant’s identity . . . is relevant and helpful to the

defense of the accused, or is essential to a fair determination of a cause, the privilege

[of non-disclosure] must give way.” Id. at 60-61.

3.     The information is also discoverable where the informant witnessed or

participated in the criminal transaction. Id.




                                                23
       Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 24 of 36



4.    Disclosure of informant information in this prosecution is essential to a fair

determination of the charge filed against the defendant.

5.    In addition, the defense demands the following information about the

informant(s):

a.    All evidence affecting the issues of bias or credibility;

b. Their criminal records, United States v. Auten, 632 F.2d 478 (5th Cir. 1980);

c.     All promises or consideration of any kind given to the informants, Giglio v. United
States, 405 U.S. 150 (1972);

d.     Identification of the informants’ prior testimony, Johnson v. Brewer, 521 F.2d 556
(8th Cir. 1975);

e.    Evidence of psychiatric treatment of each informant, United States v. Lindstrom,
698 F.2d 1154 (11th Cir. 1983);

f     Evidence of the informants’ narcotic habits, United States v. Fowler, 465 F.2d
664 (D.C. Cir. 1972); and

g.     Whether the informants are being compensated, including favorable plea
agreements, in return for their cooperation with the government. United States v.
Morell, 524 F.2d 550 (2d Cir. 1975).

6.    The inherent unreliability of    the testimony of an accomplice or government

informant underscores the need for complete disclosure of information relating to

credibility. See United States v. Bagley, 473 U.S. 667 (1985); Perkins v. LeFevre, 642

F.2d 37 (2d Cir. 1981); United States v. Caldwell, 466 F.2d 611 (9th Cir. 1972).

                           SEVERANCE OF DEFENDANTS

1.    Pursuant to Rules 12(b)(5) and 14 of the Federal Rules of Criminal Procedure,

the defendant hereby moves to have his case severed from the other co-defendant

named in the instant indictment.

2.    Rule 8(b) of the Federal Rules of Criminal Procedure allows for joinder of




                                             24
       Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 25 of 36



defendants in the same indictment.        However, Rule 14 allows for severance and

separate trials in appropriate cases. Rule 14 provides:


If it appears that a defendant or the government is prejudiced by a joinder of offenses or of
defendants in an indictment or information or by such joinder for trial together, the court may
order an election or separate trials of counts, grant a severance of defendants or provide
whatever other relief justice requires. In ruling on a motion by a defendant for severance the
court may order the attorney for the government to deliver to the court for inspection in camera
any statements or confessions made by the defendants which the government intends to
introduce in evidence at the trial.

3.     The defendant will be severely prejudiced if compelled to go to trial with the other

named defendant as there appears to be extensive video evidence of the co-defendant

only. The defendant is not found in any videos of the alleged criminal acts.

4.     The Second Circuit has no precise test about which factors should be used to

resolve a Rule 14 motion, e.g., United States v. Moten, 564 F.2d 620, 627 (2d Cir.

1977), cert. denied, 434 U.S. 959 (1977), but the standard set forth in United States v.

Kahaner, 203 F. Supp. 78, 81-82 (S.D.N.Y. 1962), aff’d, 317 F.2d 459 (2d Cir. 1963),

cert. denied, 375 U.S. 836 (1963), is often cited:


The ultimate question is whether, under all the circumstances of the particular case, as
a practical matter, it is within the capacity of the jurors to follow the court’s admonitory
instructions and accordingly to collate and appraise the independent evidence against
each defendant solely upon the defendant’s own acts, statements and conduct. In sum,
can the jury keep separate the evidence that is relevant to each defendant and render a
fair and impartial verdict as to [her]?


5.     The Second Circuit has long recognized that “spillover prejudice” may require

severance. See, e.g., United States v. Locascio, 6 F.3d 924 (2d Cir. 1993). Such a risk of

prejudice is recognized when there is evidence that the jury should not consider against a

defendant that would not be admissible if the defendant were tried alone, but is admitted




                                            25
        Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 26 of 36



against a co-defendant because they are joined. For example, evidence of a co-defendant’s

wrongdoing in some circumstances erroneously could lead a jury to conclude that a

defendant was guilty. See Kotteakos v. United States, 328 U.S. 750, 774-755 (1946).



6.     It is submitted that it would be difficult for a jury to consider possible evidence of

Amber Decker guilty knowledge without letting it unduly influence them against Logan

Decker.   There would be a tendency to assume that Logan Decker is guilty by mere

association.

                    .

7.     On the other hand, if Logan Decker is tried separately, the alleged criminal acts

of the above-stated co-defendant, will not be put before the jury. See Zafiro v. United

States, 506 U.S. 534 (1993) (prejudice “might occur when evidence that the jury should

not consider against a defendant and that would not be admissible if a defendant were

tried along is admitted against a co-defendant”); Gray v. Maryland, 523 U.S. 185 (1998)

(a redacted confession that obviously refers to the defendant is prejudicial); United

States v. Baker, 98 F.3d 330 (8th Cir.), cert. denied, 520 U.S. 1179 (1997) (severance

appropriate where prejudicial character evidence is part of co-defendant’s defense);

United States v. Breinig, 70 F.3d 850 (6th Cir. 1995) (a severance should have been

granted where the co-defendant’s defense included prejudicial character evidence

regarding the defendant); Tifford v. Wainwright, 588 F.2d 954 (5th Cir. 1979) (a

defendant may suffer prejudice if essential exculpatory evidence that would be available

to a defendant tried alone was unavailable in a joint trial).




                                             26
        Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 27 of 36



8.     The defendant will suffer prejudice for the following reasons:

a.     There is a real danger that the defendant will fall victim to an impermissible “guilt-

by-association” analysis by the trial jury;


9.     Based upon the foregoing which, at worst, evidences minimal, if any, involvement

by the defendant, he will be severely prejudiced if compelled to go to trial with the other

indicted defendant.

10.    There is no alternative other than severance to prevent the severe prejudice to

defendant.

11.    Further, at this stage of the legal proceedings, defendant is specifically

requesting his right to renew the application for Severance from the other co-defendant

if the facts and circumstances dictate the renewed application. Deponent has reviewed

other alleged statements made by co-defendant. Depending on suppression issues at

the pre-trial stage, there may be a host of legal arguments, requiring Severance of

defendant Logan Decker from the other co-defendant.



             MOTION TO JOIN IN MOTIONS MADE BY OTHER COUNSEL



1.     Your deponent specifically incorporates each and every argument made by the

other counsel in this matter as if fully set forth herein. Furthermore, your deponent

specifically requests that this Court allow counsel herein to join co-counsel in any

arguments made orally and subsequently submitted on papers as if fully set forth herein

that are not adverse to the defendant.




                                              27
       Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 28 of 36



                    MOTION TO SUPPRESS STATEMENTS TAKEN
                       IN VIOLATION OF THE DEFENDANT’S
                      FIFTH AND SIXTH AMENDMENT RIGHTS


1.     Upon review of voluntary discovery, defendant has allegedly made statements on

September 3, 2018 at the Sioux Falls Police Department to law enforcement agents

Charles Skidmore and Jason Montgomery. The identification file number is PD18-

033147 and “printed” on October 2, 2018 in a nine (9)page statement/report. At the

time that the Defendant was interrogated by the Sioux Falls Police Department, he had

consumed at least a half bottle of whiskey and was highly intoxicated.



2.     There can be no dispute that statements elicited by law enforcement personnel

after an individual has asserted his right to counsel violates his Sixth Amendment right

to counsel, United States v. Abdi, 142 F.3d 566 (2d Cir. 1998); United States v.

Spencer, 955 F.2d 814 (2d Cir. 1992), as are statements elicited by law enforcement

after a defendant has been formally charged, Massiah v. United States, 377 U.S. 201

(1964), “whether by way of . . .         preliminary hearing, indictment, information or

arraignment,” Kirby v. Illinois, 406 U.S. 682, 689 (1972). And, once the defendant’s

right to counsel has attached, the accused cannot be questioned in the absence of

counsel.

3.     The government bears the “heavy burden” of demonstrating an express and

knowing waiver of the defendant’s Sixth Amendment rights before being permitted to

use unconcealed statements. Brewer v. Williams, 430 U.S. 387 (1977); United States v.

Mathurin, 148 F.3d 68 (2d Cir. 1998); see also, Michigan v. Jackson, 475 U.S. 625

(1986) (finding a waiver of Miranda rights insufficient).



                                             28
        Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 29 of 36



4.     The appropriate remedy for a violation of the defendant’s sixth amendment rights

is not only suppression of the statement made by the defendant, but also suppression of

all the fruits of such statement. United States v. Kimball, 884 F.2d 1274 (9th Cir. 1989).



5.     Based upon discussions with my client and my review of the discovery material

provided to me by the government, it is submitted that the defendant’s Sixth

Amendment rights were violated by law enforcement personnel.



6.     Further, the defendant moves to suppress this evidence as illegally obtained

because of violations of his Fifth Amendment of the following:

a.    The defendant was not properly advised of Miranda rights prior to his making a
statement.

b.     The defendant was not given the opportunity to confer with legal counsel.

c.     The defendant was not advised that he was a suspect in a criminal investigation.

d.    The defendant was not advised that he was under arrest or in custody before the
statement was taken.

e.     The statements were made in response to police questioning.

f.     The statement was involuntarily made.

g.    The statement was otherwise obtained in violation of the defendant’s rights under
the Constitution of the United States.


                        REQUEST FOR AUDIBILITY HEARING


1.   Defendant respectfully reserves the right to request an audibility hearing subject to

listening to any audio tapes made in connection with this matter and comparing the

same to the transcripts prepared by the Government.



                                            29
        Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 30 of 36




                          SUPPRESSION OF IDENTIFICATION



1.     Among documents previously provided to your deponent in discovery, defendant

has reviewed reports indicating that someone had identified the defendant as a

participant in “sexting” that involved a minor.



2.     An identification procedure had to have been employed involving the defendant.

Simply, someone identified the defendant as a participant to the hereinstated criminal

conduct.



3.     If the Government does not concede that the identification of the Defendant was

accomplished through an impermissible suggestive identification procedure, your

Deponent requests that a hearing be conducted into the facts and circumstances

surrounding the identification of the defendant.


                       IN CAMERA REVIEW OF PRE-SENTENCE
                         REPORT OF GOVERNMENT WITNESS


1.     The defendant asks the Court to conduct an in camera review of the pre-

sentence investigation report of any government witness (who has been charged with

Federal/State crimes) to determine if such report contains exculpatory or impeachment

material. See United States v. Moore, 949 F.2d 68 (2d Cir. 1991) (when a co-defendant

requests the pre-sentence report of an accomplice witness, the district court should

examine the report in camera to determine if there are any statements made by the



                                             30
       Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 31 of 36



witness that contain exculpatory or impeachment material); see also, Giglio v. United

States, 405 U.S. 150 (1982); Brady v. Maryland, 373 U.S. 83 (1963); United States v.

Carreon, 11 F.3d 1225 (5th Cir. 1994); United States v. Wilson, 930 F.2d 616 (8th Cir.

1990); United States v. Trevino, 556 F.2d 1265, 1271 n.7 (5th Cir. 1977); United States

v. Beckford, 962 F. Supp. 780, 800 (E.D. Va. 1997).             This includes files of co-

defendants. United States v. Gallagher, 99 F.3d 329 (9th Cir. 1996).



                      SUPPRESSION OF EVIDENCE - WARRANT

1.     A number of search warrants were issued for execution on numerous Google,

Facebook and cellular devices. Upon information and belief, after having reviewed

discovery consisting of documents, reports, records and search warrants, there appears

to be little, if any, direct evidence against Logan Decker.



2.     At this time, it appears that the defendant is an aggrieved person within the

statutory contemplation of the search warrant statutes/law.       At least one (1) search

warrant was executed on, upon information and belief, defendant’s cellular device a

Silver IPhone 6, phone number 605-940-XXXX, SSN FFMW4GF1HYFK, IME #

352020077972521,          Facebook        account      “Logan       Decker.7505”      and

crowrazor201@gmail.com.


3.     That upon information and belief, contraband was recovered from the execution

of the search warrants that may be directly or indirectly connected to the defendant. In

any event, assuming that the defendant is an aggrieved person within the statutory

contemplation of the search warrant statutes/law and that some property, of legal



                                             31
       Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 32 of 36



substance, was apprehended from the defendant’s person or property, the defendant

wishes to contest any and all search warrants related to him with the below stated.



4.    The search warrant is facially, statutorily and jurisdictionally irregular for the

following reasons:



i.    The search warrant and in particular, the Affidavit Application(s), which set forth

the items to be seized, were general, overbroad, limitless in their scope, not defined by

articulable probable cause and substantially permitted the police to retrieve without

restriction anything they could find on the accounts in question.   The Warrant(s) itself

authorizes the seizure of essentially anything that the applying officer conjured that

theoretically could have been involved in a crime regardless of relationship to any

probable cause or not as demonstrated in the supporting affidavit to a particular account

of Facebook or emails, text messages, etc.

ii.   The warrant(s) provided no probable cause basis to believe that the list of items

existed as to the defendant. Upon review of the discovery, the conclusions by law

enforcement did not indicate any illegal activity on defendant but rather the co-

defendant Amber Decker. The probable cause based on the hereinstated and set forth

in the Warrant Application Affidavit(s) is defective as there is no showing of probable

cause in the supporting affidavit(s) connecting the property of defendant to be seized or

searched. The instant warrant(s) are boiler plate in nature and essentially permits a full

blown exploratory search of items which are not shown to be connected to the alleged

criminal activity other than general allegations that the categories to be searched may




                                           32
         Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 33 of 36



constitute evidence of the commission of an offense with an absence of probable cause

to support those listed items. The instant affidavit(s) is not only general and over broad,

but even more fundamentally, fails to provide probable cause for the list of things to be

seized, or that there was probable cause to believe that the list was remotely predicated

on the alleged probable cause as contained in the affidavit(s). Moreover, there is no

probable cause setting forth that the investigation/search(s) involved the defendant as it

appears that Amber Decker was recording criminal acts upon a minor and not the

defendant.     Further, there is no proof that the defendant even was a participant in any

illegal activity.



iii.    The language in the warrant(s) is effectively a broad unparticularized recitation of

items to be “confiscated.” Essentially, the language of the instant warrant(s) is simply a

list of items which relate back to any evidence which tends to demonstrate that an

offense was committed. The present warrant(s), left it virtually entirely to the discretion

of the law enforcement officials conducting the search, to decide what items were to be

seized and thus is not permissible under the Fourth Amendment.



iv.     The above stated legal arguments are respectfully applied to any and all Search

Warrants applicable to the Defendant. The legal arguments should be applied to all

Search Warrant Applications involved in this investigation consisting of electronic

information, if any contraband or property, can be related directly or indirectly to Logan

Decker.




                                             33
          Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 34 of 36



                           SUPPRESSION OF ARREST AS
                              NO PROBABLE CAUSE


1.    The allegations contained in this section are made on information and belief, the

basis for such belief being conversations with the defendant and review of reports

supplied by discovery. .

2.    The defendant was arrested on a Federal Warrant.

3.    No valid arrest warrant or search warrant had been issued.

4.    At the time of the arrest, the defendant was not committing any criminal acts.

5.    The defendant denies any involvement that would constitute any acts consisting

of distribution, trafficking or conspiracy to commit any sexual exploitation of a child

crimes.

6.    The defendant denies that he was committing any crimes.

7.    The search and seizure of the defendant were in violation of defendant’s rights

as protected by the Fourth Amendment of the United States Constitution.

WHEREFORE, the defendant requests an Order for a probable cause hearing.



             SUPPRESSION - WIRETAP/ELECTRONIC EAVESDROPPING

 It is presumed that there was no wiretap/electronic eavesdropping associated with this

criminal investigation. If so, defendant respectfully requests to obtain records related to

      this evidence and preserve his right to file motions to address said evidence.




                                            34
       Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 35 of 36




                                   FURTHER RELIEF

1.    The Defendant respectfully reserves the right to make further and additional

motions which may be necessitated by the Court’s rulings on the relief sought herein. In

particular, the defendant wishes to reserve his rights to file supplemental motions

involving search warrants and warrants once he has received all discovery and has had

the opportunity to review the audio/visual tapes and compare to transcripts.



2.    The specific requests contained in these motions are not meant to limit or

preclude future requests by the defendant for further relief from this Court as

appropriate.



3.    The defendant requests that this Court grant such other and further relief as is

just and proper.



WHEREFORE, it is respectfully requested that the Court grant the Orders sought herein

and, as stated, any further relief which to this Court may appear just and proper.



/S/ David R. Morabito

_____________________________
David R. Morabito


/s/ Colette M. Gagnier
Notary
Sworn to me this 28th day March, 2019
Commission Expires 2/28/21



                                            35
       Case 5:18-cr-00358-DNH Document 28 Filed 03/28/19 Page 36 of 36




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_______________________________________

UNITED STATES OF AMERICA,
           Plaintiff

             -vs-

                                                   Docket No.: 18-CR-358
LOGAN DECKER
           Defendant
_______________________________________

                             CERTIFICATE OF SERVICE

The undersigned certifies that he has a Law Office located at P.O. Box 187, 117 West
Commercial Street, East Rochester, NY 14445.

On March 28, 2019, a Notice of Motion was served by electronic service by a CM/ECF
to:

Clerk, United States District Court -NDNY
AUSA Lisa M. Fletcher, Esq.


/S/ DRM
_________________________
     David R. Morabito

/s/ Colette M. Gagnier
Notary
Sworn to me this 28th day March, 2019
Commission Expires 2/28/21




                                            36
